DETAILED ACTION
Allowable Subject Matter
Claims 6, 13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14, 16-19 and 21-24 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2017/0288002 A1 to Kim et al (“Kim”).  
As to claim 1, Kim discloses a display device (See Fig. 1) comprising:  
a substrate including a display area (DA), a peripheral area (NDA) outside the display area, and a pad area in the peripheral area (See Fig. 1; Region 50 defines a pad area.); 
a data line (DL) in the display area; and 
a first connection line (DCL) in the display area and connected to the data line to transmit, to the data line, a signal from the pad area, 
wherein the first connection line includes a first portion in a first direction and a second portion bent from the first portion and in a second direction (See Fig. 5; DCL has first and second portions which form an angle in the NDA.).   
As to claim 2, Kim discloses wherein the first direction and the second direction are perpendicular to each other (See Fig. 5, DCL; The first and second portions of DCL are formed perpendicular to each other.).  
As to claim 3, Kim discloses wherein the first direction is parallel to a lengthwise direction of a scan line in the display area (See Fig. 6; Scan lines SL are formed in a horizontal direction which is parallel the direction of portions of DCL1 and DCL2.).  
As to claim 4, Kim discloses wherein the second direction is parallel to a lengthwise direction of the data line (See Fig. 6; Data lines DL are formed in a horizontal direction which is parallel the direction of portions of DCL1 and DCL2.).  
As to claim 5, Kim discloses wherein the data line and the first portion are on different layers (¶ 0140).  
As to claim 7, Kim discloses wherein the first portion and the second portion are on the same layer (¶ 0141).  
As to claim 8, Kim discloses wherein at least one of the first portion or the second portion extends in a straight line (See Fig. 5 and 6, DCL).
As to claim 9, Kim discloses wherein at least a portion of the first connection line overlaps at least one of a scan line or a pixel electrode on a plane (See Fig. 6; Kim discloses DCL which overlaps portions of the scan lines).  
As to claim 10, Kim discloses further comprising a second connection line arranged in the peripheral area, connected to the first connection line, and located in the pad area (See Fig. 1, 50).  
As to claim 11, Kim discloses wherein the display area includes a plurality of pixel areas arranged in rows and columns, and one scan line passing through pixel areas in the same column among the plurality of pixel areas intersects with the first connection line once or twice on a plane (See Fig. 5). 
As to claim 12, Kim discloses wherein a distance from a portion of the first connection line, which is connected to the pad area, to the pad area is different from a distance from the pad area to a portion of the first connection line, which is connected to the data line (See Fig. 5; Kim discloses first and second portions which are different distances from the pad area 50 given the arrangement depicted in Fig. 1.).  
As to claim 14, Kim discloses wherein a corner of an edge of the display area is round (See Fig. 1).
As to claim 16, Kim discloses all of the limitations of claim 1 and further discloses a display device comprising: 
a first data line (See Fig. 1 and 5, DL) in the display area; 
a first connection line (DCL) in the display area and connected to the first data line to transmit, to the first data line, a signal from the pad area; 
a plurality of second data lines (DL) in the display area and each extending in a second direction; and 
a third connection line (See Fig. 1, 53) in the peripheral area and having one end connected to one of the second data lines and the other end located in the pad area, wherein the first connection line includes a first portion arranged in a first direction and a second portion bent from the first portion and arranged in the second direction (See Fig. 5, DCL).  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 18, the same rejection or discussion is used as in the rejection of claim 3.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 21, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 22, the same rejection or discussion is used as in the rejection of claim 12.  
As to claim 23, the same rejection or discussion is used as in the rejection of claim 13.  
As to claim 24, Kim discloses a display device (See Fig. 1) comprising: 
a substrate including a display area (DA) of which a corner of an edge is round, a peripheral area (NDA) outside the display area, and a pad area (50) in the peripheral area; 
a data line (DL) in the display area; and 
a first connection (DCL) line in the display area having a stepped shape and connected to the data line to transmit, to the data line, a signal from the pad area (See Fig. 5, DCL).  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624